DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 7 are objected to because of the following informalities:  
Claim 1 should be amended as follows:
1. (Proposed Amendments) A radiation therapy apparatus comprising: 
a couch that supports an irradiation target; 
a gantry that is movable around the irradiation target to irradiate the irradiation target on the couch with therapeutic radiation from various angles; 
a fluoroscopic X-ray generation device and an X-ray flat-panel detector that are installed on the gantry and configured to acquire a fluoroscopic X-ray image; and 
a control system comprising: 
a CBCT imaging device; 
a moving-object tracking device; and 
a central control unit configured to control: 
the CBCT imaging device configured to control the fluoroscopic X- ray generation device and the X-ray flat-panel detector to acquire a cone-beam CT image; and 
configured to two-dimensionally track a tracking target object projected within the irradiation target in the fluoroscopic X-ray image, 
wherein the CBCT imaging device calculates three-dimensional coordinates of the tracking target object as a midpoint between two intersecting points between a movement area of the tracking target object set in advance and the tracking target object passing a straight line formed by connecting to each other three-dimensional coordinates in a therapy room coordinate system for an image of the tracking target object projected on each fluoroscopic X-ray image and three-dimensional coordinates of the fluoroscopic X-ray generation device.
Appropriate correction is required.
Claims 3 and 8 are objected to because of the following informalities:  
Claim 3 should be amended as follows:
3. (Proposed Amendments) A radiation therapy apparatus comprising: 
a couch that supports an irradiation target; 
a gantry that is movable around the irradiation target to irradiate the irradiation target on the couch with therapeutic radiation from various angles; 
a fluoroscopic X-ray generation device and an X-ray flat-panel detector that are installed on the gantry and used for acquiring a fluoroscopic X-ray image; and 

a CBCT imaging device; 
a moving-object tracking device; and 
a central control unit configured to control: 
the CBCT imaging device configured to perform cone-beam CT imaging by using the fluoroscopic X-ray generation device and the X-ray flat-panel detector to acquire a cone-beam CT image; and 
the moving-object tracking device configured to two-dimensionally track a tracking target object projected within the irradiation target in the fluoroscopic X-ray image, 
wherein the moving-object tracking device transfers a position of each tracking target object on a four-dimensional CT image including a position of the tracking target object in each respiratory phase acquired in advance into a therapy room coordinate system, the CBCT imaging device calculates each intersecting point or a common perpendicular line between or of an inter-phase movement straight line and [[the]] a tracking target object passing straight line (rejection under 35 U.S.C. 112(b)), the CBCT imaging device obtains [[an]] the inter-phase movement straight line (recited earlier in claim 3) by connecting positions of the tracking target object on the four-dimensional CT image in an intersecting point as three-dimensional coordinates of the tracking target object when the intersecting point exists, and a point on the common perpendicular line on the inter-phase movement straight line, where the CBCT imaging device obtains the common perpendicular line, which has a shortest length, as the three-dimensional coordinates of the tracking target object when the intersecting point does not exist.
Appropriate correction is required.
Claims 4 and 5 are objected to because of the following informalities:  
Claim 4 should be amended as follows:
4. (Proposed Amendments) A radiation therapy apparatus comprising: 
a couch that supports an irradiation target; 
a gantry that is movable around the irradiation target to irradiate the irradiation target on the couch with therapeutic radiation from various angles; 
a fluoroscopic X-ray generation device and an X-ray flat-panel detector that are installed on the gantry and used for acquiring a fluoroscopic X-ray image; 
a pair of moving-object tracking X-ray generation devices; 
a pair of moving-object tracking X-ray flat-panel detectors; and 
a control system comprising: 
a CBCT imaging device; 
a moving-object tracking device; and 

the CBCT imaging device configured to perform cone-beam CT imaging by using the fluoroscopic X-ray generation device and the X-ray flat-panel detector to acquire a cone-beam CT image; 
the moving-object tracking device configured to two-dimensionally track a tracking target object projected within the irradiation target in the fluoroscopic X-ray image[[;]] and  [[that]] configured to three-dimensionally track 
wherein the moving-object tracking device obtains three-dimensional coordinates of the tracking target object (rejection under 35 U.S.C. 112(b)) as a point on a tracking target object passing straight line formed by connecting to each other three-dimensional coordinates in a therapy room coordinate system for an image of the tracking target object projected on a fluoroscopic X-ray image acquired during the cone-beam CT 4811-9471-6874 25 imaging and three-dimensional coordinates fluoroscopic X-ray generation device (rejection under 35 U.S.C. 112(b)), the point being any one of: 
(i) a point on a three-dimensional movement trajectory of the tracking target object (rejection under 35 U.S.C. 112(b)) in the therapy room coordinate system acquired from the 
(ii) a point on [[the]] a three-dimensional movement trajectory of the tracking target object in the therapy room coordinate system, where a calculated common perpendicular line, at which the three-dimensional movement trajectory and the tracking target object passing straight line perpendicularly intersect, has a shortest length, 
(iii) a point on [[the]] a tracking target object passing straight [[line]] line, where a calculated common perpendicular line, at which [[the]] a three-dimensional movement trajectory of the tracking target object in the therapy room coordinate system and the tracking target object passing straight line perpendicularly intersect, has [[the]] a shortest length, and 
a common perpendicular line (rejection under 35 U.S.C. 112(b)).
Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  
Claim 5 should be amended as follows:
5. (Proposed Amendments) The radiation therapy apparatus according to claim 4, wherein the CBCT imaging device determines a respiratory phase of the irradiation target i-s fluoroscopic X-ray images, and reconstructs a three-dimensional image of the irradiation target from a selected one or more of the fluoroscopic X-ray images [[image] (recited earlier in claim 5)] in [[a]] the respiratory phase (recited earlier in claim 5).
Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  
Claim 6 should be amended as follows:
6. (Proposed Amendments) A radiation therapy apparatus comprising: 
a couch that supports an irradiation target; 
a gantry that is movable around the irradiation target to irradiate the irradiation target on the couch with therapeutic radiation from various angles; 
a fluoroscopic X-ray generation device and an X-ray flat-panel detector that are installed on the gantry and used for acquiring a fluoroscopic X-ray image; and 
a control system comprising: 

a moving-object tracking device; and 
a central control unit configured to control: 
the CBCT imaging device configured to perform cone-beam CT imaging by using the fluoroscopic X-ray generation device and the X-ray flat-panel detector to acquire a cone-beam CT image; and 
the moving-object tracking device configured to two-dimensionally track a tracking target object projected within the irradiation target in the fluoroscopic X-ray image, 
wherein the moving-object tracking device obtains three-dimensional coordinates of the tracking target object as coordinates that are included in a movement area set in advance, the three-dimensional coordinates being on a tracking target object passing straight line formed by connecting to each other three-dimensional coordinates in a therapy room coordinate system for an image of the tracking target object projected on each fluoroscopic X-ray image and three-dimensional coordinates of the fluoroscopic X-ray generation device (rejection under 35 U.S.C. 112(b)), and 
the CBCT imaging device determines a respiratory phase of the irradiation target based on the three-dimensional coordinates fluoroscopic X-ray images, and reconstructs a three-dimensional image of the irradiation target from a selected one or more of the fluoroscopic X-ray images [[image]] (recited previously in claim 6) in [[a]] the respiratory phase (recited previously in claim 6).
Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  
Claim 7 should be amended as follows:
7. (Proposed Amendments) The radiation therapy apparatus according to claim 1, wherein the CBCT imaging device determines a respiratory phase of the irradiation target based on the three-dimensional coordinates of the tracking target object obtained for fluoroscopic X-ray images, and reconstructs a three-dimensional image of the irradiation target from a selected one or more of the fluoroscopic X-ray images [[image]] (recited earlier in claim 7) in [[a]] the respiratory phase (recited earlier in claim 7).
Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  
Claim 8 should be amended as follows:
8. (Proposed Amendments) The radiation therapy apparatus according to claim 3, wherein 4811-9471-6874 27 the CBCT imaging device determines a respiratory phase of the irradiation target based on the three-dimensional coordinates of the tracking target object obtained for fluoroscopic X-ray images, and reconstructs a three-dimensional image of the irradiation images [[image]] (recited earlier in claim 8) in [[a]] the respiratory phase (recited earlier in claim 8).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-6 and 8 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites a limitation “the tracking target object passing straight line” in line 22, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.

Claim 4 recites a functional limitation “that three-dimensionally tracks the tracking target object on a fluoroscopic X-ray image acquired with the pair of moving-object tracking X- ray generation devices and the pair of moving-object tracking X- ray flat-panel detectors” in lines 21-25, which renders the claim indefinite.  It is unclear whether or not the functional limitation is a functional limitation of the moving-object tracking device.

Claim 4 recites a limitation “the X-ray generation device” in line 31, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.
Claim 4 recites a limitation “the three-dimensional moving-object tracking device” in lines 34-35, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.
Claim 4 recites a limitation “the three-dimensional movement trajectory” in lines 36 and 41-42, which renders the claim indefinite.  Since (i)-(iv) being separate conditions, each condition should not refer to the other ones.
Claim 4 recites a limitation “the common perpendicular line” in line 44, which renders the claim indefinite.  Since (i)-(iv) being separate conditions, each condition should not refer to the other ones.  Furthermore, it is unclear whether or not the common perpendicular line refers to a calculated common perpendicular line.

Claim 6 recites a limitation “the X-ray generation device” in line 23, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.

Allowable Subject Matter










The following is a statement of reasons for the indication of allowable subject matter:
With respect to claims 1 and 7, Jaffray et al. (U. S. Patent No. 6,842,502 B2) disclosed a radiation therapy apparatus that comprises: 
a couch (443) that supports an irradiation target; 
406) that is movable around the irradiation target to irradiate the irradiation target on the couch with therapeutic radiation from various angles; and
a fluoroscopic X-ray generation device (402) and an X-ray flat-panel detector (404) that are installed on the gantry and configured to acquire a fluoroscopic X-ray image.
However, the prior art failed to disclose or fairly suggested that the radiation therapy apparatus further comprises:
a control system comprising: 
a CBCT imaging device; 
a moving-object tracking device; and 
a central control unit configured to control: 
the CBCT imaging device configured to control the fluoroscopic X- ray generation device and the X-ray flat-panel detector to acquire a cone-beam CT image; and 
the moving-object tracking device configured to two-dimensionally track a tracking target object projected within the irradiation target in the fluoroscopic X-ray image, 
wherein the CBCT imaging device calculates three-dimensional coordinates of the tracking target object as a midpoint between two intersecting points between a movement area of the tracking target object set in advance and the tracking target object passing a straight line formed by connecting to .

Response to Amendment

Applicant’s amendments filed 06 October 2021 with respect to claims 1 and 7 have been fully considered.  The objections of claims 1 and 7 have been withdrawn.
Applicant’s amendments filed 06 October 2021 with respect to claims 3 and 8 have been fully considered.  The objections of claims 3 and 8 have been withdrawn.
Applicant’s amendments filed 06 October 2021 with respect to claim 8 have been fully considered.  The objection of claim 8 has been withdrawn.
Applicant’s amendments filed 06 October 2021 with respect to claims 4 and 5 have been fully considered.  The objections of claims 4 and 5 have been withdrawn.
Applicant’s amendments filed 06 October 2021 with respect to claim 5 have been fully considered.  The objection of claim 5 has been withdrawn.
Applicant’s amendments filed 06 October 2021 with respect to claim 6 have been fully considered.  The objections of claim 6 have been withdrawn.
Applicant’s arguments filed 06 October 2021 with respect to claims 3-8 have been fully considered.  The rejection of claims 3-8 under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, has been withdrawn.
Applicant’s arguments filed 06 October 2021 with respect to claims 1 and 3-8 have been fully considered.  The rejection of claims 1 and 3-8 under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, has been withdrawn.

Response to Arguments
Applicant’s arguments filed 06 October 2021 with respect to the drawings have been fully considered and are persuasive.  The objection of the drawings has been withdrawn. 
Applicant’s arguments filed 06 October 2021 with respect to claims 1 and 3-8 have been fully considered and are persuasive.  The rejection of claims 1 and 3-8 under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, has been withdrawn.
Applicant’s arguments filed 06 October 2021 with respect to claims 1 and 3-8 have been fully considered and are persuasive.  The rejection of claims 1 and 3-8 under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, has been withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Kleiner et al. (U. S. Patent No. 10,631,778 B2) disclosed a patient setup using respiratory-gated and time-resolved image data.
Gauthier et al. (U. S. Patent No. 10,315,049 B2) disclosed a system and a method for monitoring structural movements throughout a radiation therapy.
Berlinger et al. (U. S. Patent No. 10,201,717 B2) disclosed online patient reconstruction and tracking for a patient setup in a radiation therapy using an iterative closest-point algorithm.
Gum et al. (U. S. Patent No. 9,489,734 B2) disclosed a determination of a position of a body part during a radiation therapy.
Core et al. (U. S. Patent No. 8,849,633 B2) disclosed a method and an apparatus for selecting a tracking method to use in an image-guided treatment.
Maurer, Jr. et al. (U. S. Patent No. 8,824,630 B2) disclosed a method and an apparatus for treating a partial motion range of a target.
Friedrich (U. S. Patent No. 8,428,219 B2) disclosed a radiation therapy device.
Maurer, Jr. et al. (U. S. Patent No. 8,130,907 B2) disclosed controlling X-ray imaging based on a motion of a target.
Filliberti et al. (U. S. Patent No. 8,090,074 B2) disclosed systems and methods for obtaining reconstructed images during a treatment session.
Kuduvalli et al
Rietzel (U. S. Patent No. 7,978,817 B2) disclosed carrying out and monitoring an irradiation of a moving object.
Keall et al. (U. S. Patent No. 7,469,035 B2) disclosed a method to track a three-dimensional motion of a target with a dynamical multi-leaf collimator.
Graf (U. S. Patent No. 6,888,919 B2) disclosed a radiotherapeutic apparatus equipped with an articulable gantry for positioning an imaging unit.
Jaffray et al. (U. S. Patent No. 6,842,502 B2) disclosed a cone-beam computed-tomography with a flat-panel imager.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center 


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884